 UNITED STATES LINES, INC.United States Lines,Inc.andGeneral Truck Drivers,Chauffeurs& Helpers Local 692, InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpers of America.Cases 21-CA-12548and 21-RC-13610March 27, 1975DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERSJENKINS,KENNEDY, AND PENELLOOn November 18, 1974, Administrative Law JudgeWilliam J. Pannier III issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief. The General Counsel filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders theUnited States Lines, Inc., Long Beach, California, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.IT IS FURTHER ORDERED that those allegations in thecomplaint as to which no violations have been foundbe, and they hereby are, dismissed.IT IS FURTHER ORDERED that the election held on March21, 1974, in Case 21-RC-13610 be, and it hereby is, setaside, and that Case 21-RC-13610 be, and it hereby is,remanded to the Regional Director for purposes ofconducting a new election.[Direction of Second Election andExcelsior footnoteomitted from publication.]DECISIONWILLIAM J. PANNIER III, Administrative Law Judge: Thesecases were heard by me at Los Angeles, California, on Sep-tember 12 and 13, 1974.1 The Complaint and Notice ofHearing in Case 21-CA-12548 was issued on May16 bytheRegional Director for Region 21 of the National Labor Rela-1Unless otherwise stated, all dates occurredin 1974.117tions Board, on the basis of an unfair labor practice chargefiled on March 27, and alleges violations of Section 8(a)(1) ofthe National Labor Relations Act, as amended, 20 U.S.C.Sec. 151,et seq.,herein called the Act. The said RegionalDirector has also consolidated for hearing with those unfairlabor practice allegations the issues presented by three chal-lengedballotsand the Union's objections in Case21-RC-13610 by a Report on Challenged Ballots and Objec-tions and Order Directing Hearing and Order ConsolidatingCases and Notice of Hearing dated May 23, and by an OrderDirecting Hearing on Challenged Ballots and Notice of Hear-ing dated August 2,82All parties have been afforded full opportunity to appear,to introduce evidence, to examine and cross-examine wit-nesses, and to file briefs. Based upon the entire record, thebriefs submitted on behalf of the General Counsel and ofRespondent-Employer, and upon my observation of the de-meanor of the witnesses, I make the following:IFINDINGS OF FACTA. JurisdictionUnited States Lines, Inc., herein called Respondent, is aDelaware corporation and has been engaged in business as acontainer steamship operator with a facility in Long Beach,California. In the normal course and conduct of these opera-tions, Respondent annually derives gross revenue in excess of$50,000 from the transportation of freight in interstate orforeign commerce. Therefore, I find that Respondent is, andhas been at all times material herein, an employer within themeaning of Section 2(2) of the Act, engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.B.The Labor Organization InvolvedGeneral Truck Drivers, Chauffeurs & Helpers Local 692,International Brotherhood of Teamsters,Chauffeurs, Ware-housemen&Helpers of America,herein called the Union, isa labor organization within the meaning of Section 2(5) of theAct.C. Issues1.WhetherRespondent,through Carl Northrope,3 vi-2 The ballots that were challenged were those of Linda Garcia, JoanneMartin, and Donald P. Grot, and the basis of the challenges to their eligibil-ity was that they were supervisors within the meaning of Sec. 2(11) of theAct. After Grot had been interrogated regarding his supervisory authority,the parties stipulated that he had been a supervisor within the meaning ofSec. 2(11) of the Act. Accordingly, the challenge to his ballot is sustainedand it will not be counted, with the result that, under the revised tally ofballots, 10 ballots had been cast for Petitioner, 12 ballots had been castagainst Petitioner, and the 2 remaining challenged ballots are not sufficientin number to affect the results of the election. The parties agreed, therefore,that there was no need to pursue the matter of the challenged ballots furtherIt should, however, be noted that for purposes of the unfair labor practicesand objections portions of these matters, it was stipulated that, at all timesrelevant herein, Linda Garcia had not been a supervisor within the meaningof Sec. 2(11) of the Act.3 In the complaint and notice of hearing, this man's name was spelled"Northrope," but in Employer's answer to complaint it was pointed outContinued217 NLRB No. 27 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDolated Section 8(a)(1) of the Act by engaging in the followingacts and conduct:(a)On or about March 11 and 18, soliciting grievancesfrom employees in ordertoencourage them to forego their-support of the Union?(b) On or about March 18 and 19,promisingbenefits toemployees in order to encourage them to forego their supportof the Union?(c) On or about March 19 and 21, threatening employeeswith loss of benefits in order to encourage them to foregotheir support of the Union?(d) On or about March 19, placing employees in the posi-tion of having to declare their union preference?(e) On or about March 19,making statements to employeesto discourage them from participating in a NLRB election?(f)On or about' March 19, soliciting and utilizing em-ployees to influence other employees against the Union?(g) On or about March 19 and 20, soliciting employees tointerrogate their fellow employees concerning their unionactivities,membership, and sympathies?2.Whether Respondent, through James Ardron, violatedSection 8(a)(1) of the Act by threatening employees with lossof benefits in order to encourage them to forego their supportof the Union?3.Whether Respondent, through Vijay Vakil, violated Sec-tion 8(a)(1) of the Act byengagingin the following acts andconduct:(a) In or about March,threatening employees with loss ofbenefits in order to encourage them to forego their supportof the Union?(b) In or about August, threatening, employees with loss ofbenefits in order to encourage them to forego their supportof the Union?(c) In or about August, threatening employees with closureof the plant if they selected the Union as their collective-bargaining representative?(d) On or about September 4, inducing employees not tohonor subpenas for and interrogating employees concerningtheir testimony before the National Labor Relations Board?D. Events of IssueRespondent has been engaged in business as a containersteamship carrier with tricontinental service between Europeand the continental United States, Hawaii, Guam, HongKong, and the Far East. It maintains a corporate office inNew York City and has offices throughout the world, includ-ing in Savannah, Georgia, and in Oakland and Long Beach,California.Respondent's Long Beach facility consists of a main officebuilding and, approximately 100 yards away and across thestreet, a terminal building. Located in the main office build-ing are the private offices of various managerial officials and,in a pool area where the desks are situated fairly closetogether, employees who work in the documentation, ac-counting, and sales' department. Prior to November 1973,specifically that the correctspelling was"Northrup." However, no motionto correct the spelling of his name was made at the hearing and while in hisbrief counsel for the General Counsel adopted the spelling as set forth in theanswer,in its brief Respondent has adopted the spelling as set forth in thecomplaint I shall use the latter spelling.Gene Kleindinst had been freight manager of Respondent'sLong Beach office, but in that month was transferred to -theSavannah facility and his position at Long Beach was leftunfilled untilMarch.On February 21, the Union's representation petition inCase 21-RC-13610 was filed and on March 8, following astrike by the employees whom the Union sought to represent,the parties executed a Stipulation for Certification Upon Con-sent Election agreeing to an election on March 21 among theemployees in a unit of. all office employees employed by theEmployer at its facility located at 980 Windham Avenue,Long Beach, California, Berth 230, Pier G; excluding allother employees, salesmen, professional employees, guardsand supervisors as defined in the Act.Following execution of the Stipulation for CertificationUpon Consent Election, Respondent furnished a list of voterspursuant toExcelsiorUnderwear, Inc.,156NLRB 1236(1966), andN.L.R.B. v.Wyman-Gordon Company,394 U.S.759 (1969). Employee Michael Sullivan testified that when hewas shown the list by the Union he noticed that it containedthe names of certain individuals whom be believed to besupervisors. Thus, on the following day, approximately 2weeks before the election, he went to the office of PortManager James Ardron,°who Sullivan testified had anopen-door policy, to inquire concerning the matter. On directexamination,Sullivan testified that following their discussionof the subject which had led him to Ardron's office, the twoof them began to discuss the benefits provided by Respondentand, Sullivan testified, that if the employees selected theUnion as theirbargainingrepresentative, they would nolonger have these same benefits, although careful examina-tion of the transcript discloses that he did not attribute thisstatement to Ardron. Sullivan concluded his testimony ondirect examination by stating that Ardron had said that allpresent employee-benefits and privileges would be "tossedout onto a table" and each would be bargained for with theresult that they could go higher or lower or stay where theywere.On cross-examination, Sullivan testified that his discussionwith Ardron of employee benefits arose when they had begunto discuss the pros and cons of a union shop versus a nonun-ion shop and that Ardron then brought up the benefits thatthe employees enjoyed,explainingthe present benefits whichSullivan enjoyed and stating that those benefits would besubject to collective bargaining since they were wages, hours,and conditions of employment. Sullivan acknowledged at thispoint that Ardron had not stated that the benefits could goup or down or stay thesame,but that he (Sullivan) hadassumed that when there was bargaining for any particularitem that it could go either way. Ardron's testimony corre-sponded essentiallywith that of Sullivan on cross-examination-that he (Ardron) had reviewed the pres-ent benefits and had said that those benefits would be sub-jects forbargaining in the eventthat the Union won theelection.Prior to March, the documentation manager at the LongBeach facility had been Jerry Tarpin, an individual who didnot enjoy a great deal of affection of the employees whom hesupervised at that facility. In early March, Tarpin was trans-4An admittedsupervisor and agent of Respondent UNITED STATES LINES, INC.119ferred to the Savannah facility at Kleindinst's request and atthe direction of Respondent's New York City headquarters.The freight manager of Respondent's Oakland facility, CarlNorthrope,5was assignedby West Coast VicePresidentCarey to take Tarpin's place at Long Beach and on March 6,Northrope journeyed to Long Beach where, on the followingmorning, he was introduced to some staff members by Tar-pin,who then left later in the morning for Savannah.Northrope spent the remainder of the day at the terminalbuilding and on Friday, March 8, engaged in discussions withsales personnel, Ardron, and whoever else was available. Hethen returned to the San Francisco Bay Area for the weekend.On Monday morning, March 11, Inbound DocumentationClerk Burley McElwain met Northrope at Los Angeles Inter-national Airport and drove him to Long Beach facility, a ridewhich took them approximately 1 hour. McElwain testifiedthat during this trip, Northrope inquired about the dissatis-factions among the employees-why they were frustrated andwhat the problems had been that had given rise to thosefrustrations-and what the employees expected the Union todo to help them. McElwain testified that he told Northropethat the frustrations were caused basically by Respondent'slack of concern for the fact that there was no flexibility withinthe office insofar as transfers were concerned with the resultthatmany people felt neglected financially. Northrope re-plied, according to McElwain, that this had been the situationatRespondent's Oakland facility prior to his arrival at thatlocation and that he had instituted a training program whichhad enabled employees to move from one department toanother, being trained by other employees during such times,and that he was thereby able to get raises for various em-ployees.Northrope denied asking McElwain about the "problems"of the employees during the ride from the airport, althoughhe testified that, in addition to asking McElwain about hisduties, he also asked McElwain about his problems, his"opinions of the office in general," his opinion of how thingswere being run, and for his suggestions. Northrope furtherdenied that the words "Union" or "Teamsters" were usedduring this conversation.McElwain freely acknowledgedthat there was no mention of the word "Union" in his pretrialaffidavit furnished in April, but testified that when he re-viewed this affidavit in September for the hearing he realizedthat this had been omitted and further testified that he madespecific notes of matters which he remembered but which hadnot been included in the affidavit.Northrope testified that during the week of March 11, heheld meetings or conferences or discussions with every em-ployee at the Long Beach facility with the object of ascertain-ing their functions and how they were handling their jobs.From these meetings,conferences,and discussions,he testi-fied, he learned that the employees lacked experience or guid-ance and that the majority of the employees were dissatisfiedworking at the jobs to which they had been assigned. GeneralCounsel presented two'witnesses who testified to such meet-ingswith Northrope during the week of March 11.Freight Cashier Donna Lynn Poffenroth testified that shehad sought a transfer to the inbound documentation depart-5The partiesstipulated that all times relevant herein,Northrope was asupervisorwithin themeaning of Sec.2(11) of the Act.ment in January and that during the week of March 11, whenshe was called into Northrope's office, he asked her if she washappy with her job and she replied that she liked her job butthat there were some problems. Poffenroth testified thatNorthrope then asked how she liked inbound freight to whichshe responded that she had-tried to get into that departmentpreviously but had been turned down because, she had beentold,Respondent did not want to transfer anybody thatwould necessitate a readjustment of their pay. According toPoffenroth, Northrope then said "Papa Northrope will takecare of that" and when she then inquired if there was a chanceof obtaining a transfer, Northrope replied "Yes." Althoughhe denied that he had used the phrase "Papa Northrope" andtestified that as this had been his first week at the Long Beachfacility he was in no position to transfer anybody, Northropeadmitted that he had a conversation with Poffenroth on Mon-day or Tuesday of the week of March 11 during which sheand he had discussed her desire to be transferred to theinbound freight section and he did not deny that he hadassured her that there would be a chance for her to receivethe transfer.The second employee who testified to being in a meetingwith Northrope during the week of March 11 was RichardHernandez, outbound documentation, clerk for the Far Eastand Guam. Hernandez testified that when he was called toNorthrope's office, the latter inquired regarding how he wasdoing in his job and then initiated a discussion of a trainingprogram,saying that he had instituted a training program inOakland with the result that employees had obtained theopportunity to learn various jobs which enabled them tomove from desk to desk and to receiveraisesbecause theylearned more. Northrope, according to Hernandez, pointedout that he had never been turned down when he requesteda raise for an employee and stated that he would like toinstitute the same program in Long Beach.Then, Hernandeztestified,Northrope invited Hernandez to check with Oak-land personnel to prove that they had liked his training pro-gram and Hernandez stated that he had heard many emptypromises from Respondent and inquired regarding whetherNorthrope had authority from New York and from Careyand Ardron to institute such a program. According to Her-nandez,Northrope said that Hernandez did not have toworry on this account, saying "I have the authority; I havethe power. I was sent down here to do a job and I am goingto do it, and if they don't let me 'do it I will get back on thatplane and go back to Oakland." Then, Hernandez testified,Northrope cautioned that if the Union prevailed in the elec-tion he could not institute the training program, but that ifRespondent won the election then he would begin that pro-gram on the Monday following the election.Northrope testified that he had spoken on many occasionswith Hernandez during the week of March I1 but that suchdiscussions had mainly involved Hernandez' job and the rea-sons for the high number of correction vouchers and freightbrokerage invoices that were outstanding. Northrope did ad-mit, however, that he and Hernandez had discussed the sub-ject of training to afford the employees the proper experiencein different jobs, but he asserted that it had been Hernandezwho had initiated the discussion of the subject.Apparently during the week of March 11, and alleged con-versation took place between FinanceManager Vijay 120DECISIONSOF NATIONALLABOR RELATIONS BOARDVakil6 and credit and collection clerk Beverly Wilson andaccounts payable clerk Barbara Mayrand.'On direct exami-nation,Wilson testified that while the two women were inVakil's office, the latter said that if Respondent went unionthen,all union employees would be precluded from promo-tions to management-positions and that Respondent wouldseek outside personnel to fill vacancies in such positions withthe result that the two women would remain clerks for therest of their lives.Wilson concluded her direct examinationwith the statement that this was "all I can honestly say thatwas said that I remember."On cross-examination,however,she acknowledged that she and Mayrand had been discussingthe Union in Vakil's office, in Vakil's presence,and that theyhad asked Vakil what he thought because they were mixed upas to how they should vote in the upcoming election. Shefurther admitted,when confronted with her pretrial affidavitby Respondent's counsel,that Vakil had said that unionswere not bad and then she volunteered the following: "In fact,one reason I didn't put it in my statement-I have got myreasons I didn't but thinking about it later he did tell us, youknow,that unions had good points but he didn't feel that U.S.Lines was the type of company that needed a union.He didn'treally down unions,but he did state he didn't feel our com-pany needed one." She further admitted that when she andMayrand had asked Vakd how he thought they should votein the representation election that Vakil had replied that hecouldn't tell them what they could do but that he thoughtthat unions had their good points, although Respondent wasyoung and had young people which led him to feel that thisparticular company did not need a union.She then reiteratedher previous testimony that Vakil, who later testified that hedid not recall, any, such conversation with Wilson and May-rand, had said that if the employees chose representation theywould never be promoted to managerial positions and thatthe two women would remain clerks.During the week of the March 21 election,Northrope hadseveral conversations regarding the training program andtransfers.Thus, Poffenroth testified that on March 18,Northrope summoned her to his office and said that she could"book it for the inbound job" and that she would take overon the following,Monday. When Poffenroth suggested thather current job be assigned to Ruby Klansboro, Northrope,according to Poffenroth,directed her to commence trainingKlansboro who would then be the next freight cashier.Northrope testified that Poffenroth would have had to betrained both in her current position and in the inbound jobbefore any such transfer could be considered,but he alsotestified only that he did not recall having a conversation withPoffenroth on March 18 and he admitted that the phase"book it"was an expression used by him.On this same day, McElwain and Inbound DocumentationSupervisor Linda Garcia testified that they were summonedto Northrope's office. Garcia testified that Northrope askedher about the other employees'problems or dissatisfactionsand that she responded that they were dissatisfied with the6The parties stipulated that Vakil was a supervisor at all times materialherein.7General Counsel represented that attempts had been made to contactMayrand, both during the investigation of this case and during pretrialpreparation,but that these attempts did not meet with success.Of interestin this regard in the testimony of Martinez,set forthinfra.wages that they had been receiving and that they were dissat-isfied with their inability to be considered qualified for otherpositions which became vacant.Northrope,Garcia testified,said that this would no longer happen at Long Beach andthen discussed a training program which he had instituted inOakland to train everyone to be able to handle each others'desks so that if one person were promoted, then anotherperson was trained for the job which had been vacated, add-ing that he had gotten one employee a $1,000 raise andanother employee close to $1,500 due to that training pro-gram.Garcia then testified that she asked if Northrope feltthat he would be able to obtain the cooperation of the othermanagers, as well as of the New York City headquarters, inlight of the fact that different officials had' previously pro-mised many things, all of which had been vetoed in NewYork.According to Garcia,Northrope responded that hehad the 100-percent backing of Assistant Vice PresidentKeely and would telephone him in New York to verify thisassertion.By and large, McElwain corroborated Garcia's version ofthe statements made during the March 18 meeting, testifyingthat Northrope had inquired of Garcia as to the frustrationsand problems of the employees,that Garcia complained re-garding her failure to obtain promotions and about her finan-cial situation,that Northrope discussed the training programthat he had instituted in Oakland and hoped to institute inLong Beach so that the employees could obtain raises andpromotions,that Garcia questioned his authority to under-take such a program, and that Northrope indicated that theNew York City headquarters was 100 percent behind him. Atno place during his direct examination did McElwain assertthat Northrope had referred to the Union during this conver-sation.Yet, on cross-examination, Respondent asked if itwere not true that he(McElwain)had stated in direct exami-nation that Northrope had discussed the Union during theMarch 18 conversation and McElwain responded affirma-tively,adding that Northrope tended to feel that his authorityto give the raises and to institute his training program wouldin the end be more beneficial than an overall union situation.As had been the case with respect to his testimony concerningtheMarch 11 conversation with Northrope,McElwainagreed with Respondent's counsel that there was no mentionof the Union in his pretrial affidavit's recitation of the March18 meeting. Furthermore,Garcia testified specifically thatthe Union was not raised by Northrope during their discus-sion of March 18.Consequently, there is a discrepancy inMcElwain's testimony.But the simple fact is that Northropeby and large corroborated Garcia and McElwain with regardto the other matters covered during the meeting. ThusNorthrope admitted that he had discussed the business andoperations of the office with these two employees,had askedthem if they had any suggestions or ideas on how the workload could be eased or improved, had suggested institution ofa training program to upgrade the knowledge and documen-tation for everyone,had discussed the extent of his authorityto train people in other jobs, and had spoken with them aboutchecking with New York,although he asserted that he hadtold them that the reason that he would contact New Yorkwas to see if Cary had Keely's backing.Accordingly,without regard to the issue of whether or notthe Union was discussed on March 18 when Northrope met UNITED STATES LINES, INC.121with Garcia and McElwain, Northrope essentially corrobo-rates the two employees' testimonies concerning the othermatters raised and discussed at that time. Moreover, on cross-examination, the Northrope continued to testifyin a mannerconsistent with the-testimonies of the General Counsel's wit-nessesuntil it apparently became obvious to him what washappening at which point he made a not wholly successfuleffort to extricate himself. Thus, on cross-examination, heinitially admitted that he had discussed the training programwith everyone, that he had referred to Oakland with respectto his accomplishments, that he had mentioned the trainingof employees in Oakland that had enabled them to transferinto other jobs with the ability to handle them, that normaltransfers in Oakland had been accompanied by wage in-creases, and that he had initiated a discussion of what hadtaken place in Oakland.But ascounsel for the General Coun-sel pressed forward, Northrope suddenly reversed his fieldand denied that he had told the employees that he would liketo institute the same training program that he had institutedin Oakland and that people could be trained for better posi-tions and would get wage increases. Then he denied that hehad told the employees what had taken place in Oakland,notwithstanding his prior testimony, asserting, "I told themI had gone on my record of what was happening in Oakland,and if they wanted to verify it, they could contact Oaklandoffice ...." However, he immediately then stated: ".. .that the training program was successful in training the peo-ple to do the job properly andinsured that there were peopletransferred into other position,"thereby returning, in effect, tohis initial admission. (Emphasis supplied.) He then retreatedto avoiding the General Counsel's question, "You never toldthem that you wanted to institute that program in LongBeach?" by responding "I [had] seen a desire to institute atraining program in Long Beach." This is probably an appro-priate place to point out that Northrope also testified thatother than starting Hernandez working with another em-ployee,Respondent, at the time of this hearing, had only"spent a little bit more time on training the people to do thejobs that they were in at the present time." There is, so faras this record discloses, no program, formal or informal, fortraining employees to perform other jobs.Northrop did not deny Garcia's and McElwain's testimo-nies that on the following day, March 19, he again summonedthem to his office and, following a discussion of the problemsand the training program, said that he definitely had Keely'sbacking to do what he had promised. That evening, Respond-ent hosted a cocktail party for the employees. The partycommenced at approximately 4 p.m. and ended between 10and 11 p.m. Respondent provided free snacks and alcoholicbeverages and apparently the employees availed themselvesof these refreshments for at the end of the evening Ardrontook 15 of them to the Copper' Penny for coffee because hedid not want them driving in their condition. Of significancefor the instant case are two discussions which occurred dur-ing the course of that party-one which Northrope had withMcElwain and Garcia and the other between Poffenroth andNorthrope.The conversation between Northrope and Garcia andMcElwain took place at some point between 7:30 and 9:30p.m. in the room which Northrope had rented during theinitial phase of his assignment to the Long Beach facility.Garcia testified that Northrope again reviewed his program,askingifMcElwain and Garcia werestill goingto back him,and that she mentionedagain thefact that in the past theemployees had been let down by Respondent on quite a fewoccasions.Northrope, Garcia testified, replied that he wouldfollow through on hispromisesand assured her that he didhave the backing of the people in New York, after which heasked the two employees to speak with their colleagues on thefollowing dayand explainhis program to them,again appeal-ing to them to have faith in him. McElwain testified thatduring this conversation they discussed the problems of theoffice and Northrope's ideasto improve the situation, andthat Northropeappealedto them to have faith in his-abilityto carry out the training program,obtain raisesfor -em-ployees, and effect departmental transfers. According toMcElwain, the discussion turned to the representation elec-tion scheduled for Thursday and Northrope stated that if amajority of the employees voted to postpone the election for6 months then the Union would probablyacquiesce in apostponement and the employees would have an opportunityto determine if Northrope would live up to his promises. Thediscussion ended, McElwain testified, with him and Garciapromisingto meet with the employees on the following dayto ascertain their desires regarding postponement of the elec-tion.Garcia didnot mentionthe question of holding an em-ployeemeetingto ascertain if they felt that the election shouldbe postponed when she testified concerning the meeting withNorthrope at the cocktail party. However, two independentmatters tend to corroborate McElwain's testimony that thesubject was first raised during the cocktail party. The firstwas Northrope's own testimony in which he stated thatGarcia and McElwain had broached the matter of postponingthe representation election by saying that they could stop thewhole thing, that they intended to have faith in Northropeand hoped that he would not let them down as they hadpreviously put faith in two other officials of Respondent whohad let them down, and that if the discussion went any fur-ther, they would deny making these"statements.Northropedenied that he suggested or instructedMcElwainand Garciato talk to the employees and convey to them that he was aman of his word who harbored goodwill toward them, deniedthat he suggested or instructed them to take a poll, and deniedthat he suggested or instructed them toascertain the em-ployees' sentiments. However, other than his assertions thatGarcia and McElwain, said that they could stop the wholething, that they intended to have faith in him, and that ifNorthrope repeated their remarks they would deny havingmade them, Northrope testified that he had no recollectionof anything else that was discussed during that meeting. Yet,he estimated the meeting to have lasted 45 minutes to anhour.The second factor demonstrating the accuracy of McEI-wain's testimony regarding the discussion of an employeeelection during the meeting in Northrope's room was anevent that took place at approximately 9:30 that evening.Poffenroth testified that Northrope called her aside and toldher that there was notgoing tobe an election and that therewould be a meeting during the followingmorningto discussit.Poffenroth also testified that at the time shewas wearingone of the Union's buttons and that Northrope asked her 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhat it was and when she replied that it was a Teamstersbutton, he asked her to take it off. Northrope denied advisingPoffenroth that the election would not be held as scheduledand that there would be a meeting the following morning. Hetestified that a number of those in attendance at the partywere wearing union buttons and that when he observed Carywearing one, he then asked some of the employees if he couldhave their buttons so that he too could wear one. He wasunable to recall if Poffenroth had been one of the employeeswhose button he requested, but testified that if he did instructPoffenroth to remove her button it would only have been topermit him to wear it.However,while it is clear that a num-ber of employees were wearing the Union's button, Cary wasnot called to corroborate Northrope's assertion that he hadbeen wearing a union button and no other witness cor-roborated Northrope in this regard. Similarly, Respondentproduced no employees to corroborate Northrope's tes-timony concerning his assertedly jocular requests to wear aunion button.Instead, Respondent attempted to impugn Pof-fenroth's capacity to appreciate what had transpired on thatevening.In this regard,it is clear that when the party drewto a close, Poffenroth telephoned her husband at approxi-mately 10:30 p.m., telling him that she couldn't drive becauseshe was not sober and then she requested that Vakil drive herhome. Vakil, the only witness produced by Respondent totestify about Poffenroth's condition, initially characterizedher as "drunk," but then quickly corrected this descriptionand characterized her as "not sober."On the following morning, March 20, Garcia and McEl-wain went to Northrop's office. McElwain testified that thepurpose of this meeting was to ascertain when Northrope feltitwould be best for Garcia and McElwain to meet with theemployees and that Northrope suggested that it be done atthe 10:15 a.m. coffeebreak. Garcia testified that it was duringthismeetingthat Northrope requested her and McElwain tomeet with the employees and discuss postponing the electionto afford Northrope an opportunity to effect the promisedcorrections in working conditions. Garcia testified that whenshe told Northrope that she did not know if the election couldbe posponed, he suggested that she contact the Board's Re-gional Office and that when she did so, she was told that theelection could be postponed only if the Union withdrew itspetition.When she reported this to Northrope, she testifiedthat he asked McElwain and her to nonetheless talk to theemployees and explain what he wanted to do. Northrope,however, testified that the two employees simply came to hisoffice that morning and announced that they intended to holda meeting of the employees for an informal vote, at whichpoint he advised Ardron of what they had said and was toldby Ardron that the employees could not hold a meeting butcould do whatever they wanted during their coffeebreak orlunch hour. At some stage prior to the employee meeting thiswas made clear, for Garcia and McElwain initially had toldthe employees that there would be a meeting and subse-quently the employees were told that it could not be calleda meeting officially and that it had to be termed a coffeebreak.Without regard to the nomenclature, it is clear that duringthe coffeebreak session Garcia told the employees whatNorthrope had said, particularly with regard to the institu-tion of a training program,and expressed her trust inNorthrope,appealingto the employees to afford him 6months to demonstrate that he was a man of his word. Theemployees voted by secret ballot on whether or not to post-pone the representation election,but apparently the ballotswere never tabulated for they were put in a small cardboardbox which was picked up by Northrope's secretary and thereis no evidence concerning what thereafter happened to them.On themorningof the election,March 21, Poffenrothtestified that she was called to the office where Nortliropeagain told her that she could "book it" for the inbound job,adding that he could not institute his employee-training pro-gram or any other goals if the Union prevailed in the election.During this conversation, testified Poffenroth, Northropestated that he had authority from the top to do anything hewantedto do at the port of Long Beach and that since Ardronwould be transferred to Oakland within 2 months, he(Northrope) would become port manager. Northrope deniedtelling Poffenroth that he could not institute a training pro-gram because of the Union, but he did not deny making thestatement that he could not institute the program or anyother goals if the Union prevailed'in the election. He furthertestified that he could not recall telling Poffenroth that morn-ing that she could "book it" for the inbound freight job.The remaining allegations charging Respondent with un-fair labor practices involve events which transpired after theelection and which, accordingly, are not asserted as a basisfor setting aside the representation election in Case21-RC-13610. These allegations concern conversations be-tween switchboard operator Lydia Martinez and FinanceManager Vakil, the first of which occurred either in late Julyor early August while Martinez was driving Vakil to Ana-heim to pick up his automobile. Martinez testified that Vakilasked her how she liked her job and how things were gettingalong,to which she responded that she was getting alongfine'and that she enjoyed it except for the fact that therewas so much hostility present. Vakil replied, according toMartinez, that the cause of the hostility was primarily the factthat people were unhappy and thought that they would beable to do better if the Unioncame in,but that if it did becomethe representative, Respondent would most likely close theplant or turn it over to an agent, as it had done elsewhere,since it would not be able to afford to pay union scales andwould end up losing money. In fact, Martinez testified, Vaktlsaid that if the Union became the bargaining representative,most of the employees would not be qualified for their jobsbecause some type of college background would be requiredand better qualified people would be sought for the wages thathad to be paid. Martinez further testified that Vakil had saidthat whileunionihadsome good points, such as dental andeye coverage,for themost part unionization of Respondent'semployees would not be good, since they would never be ableto advance and the Union would bring in its own people,adding that promotions would only be made by seniority, notby ability. Vakil acknowledged thatMartinezhad driven him8 In fact, things were anything but "fine" with Martinez. Vakil had beenher supervisor since she had first commenced working for Respondent onArpil 29 and, she acknowledged that he had reprimanded her "just aboutevery dayfor some reason or another," such as for being tardy in themorning and taking "in his opinion" extended breaks.He had docked herpay and in August the situation reached the point where Martinez submitteda letter of resignation,although she was ultimately dissuaded from actuallyresigning. UNITED STATES LINES, INC.to pick up his car in Anaheim and although he admitted thatthey discussed a number of matters, he denied having anydiscussion with her about closing Respondent's Long Beachfacility.Martinez testified that this conversation made her so fear-ful that she thereafter attempted to persuade Beverly Wilsonand Joanne Martin,as well as other unidentified employees,to stop theirunionactivities because she feared that the LongBeach facility might in fact be closed.The second incident between Vakil and Martinez involvedthe subpena which Martinez had received for the hearing inthe instant matter. She testified that either on September 8 or9, which she identified as a Tuesday or a Wednesday, she hadgone to Vakil's office to report that she would be absentbecause of the subpena. On direct examination, she testifiedthat when she reported the matter, Vakil asked if she hadmade a statement or anything and she replied that she hadnot done so and that she wasn't really too sure about whatwas going to happen. Then, she testified, Vakil said that shedidn't have to show up; that it was entirely up to her and therewas nothing that anybody could do if she did not show up.When Martinez then asked Vakil if he would be at the hear-ing, he replied according to Martinez, that he would be at thehearing, and, in response to her further question, that Ardronwould also be there and that she had better watch what shesaid because both Ardron and he would be there.On cross-examination, Martinez' story imploded consider-ably. Thus, she testified that she reported to Vakil that shehad been subpenaed to go to court regarding Respondent andthat there then transpired a discussion as to whether or notthe subpena was for Respondent or for her job at Respondent,after which Vakil asked to see the subpena. Martinez testifiedthat she told him that she didn't have it with her and was notexactly sure what it said, at which point Vakil told her tobring it in so he could see it and inquired, "Well, what didyou do? Did you give a statement to anyone?" When shedenied giving a statement, Vakil then asked, according toMartinez, if Beverly Wilson or anybody had tried to drag herdown to the Union and she responded that they had not butthat she had asked a few other people in the office if they hadsubpenas, specifically Barbara Mayrand9 and Joanne Mar-tin, and that they had said that they didn't know anythingabout it. The conversation culminated, testified Martinez,with Vakil stating that she didn't have to go to the hearingif she didn't want to go, that it was up to her and that nothingcould be done to her if she didn't go, and with her promisingto bring the subpena to him.Martinez then added a second conversation between Vakiland herself regarding the subpena which she testified tookplace on Thursday or Friday when she was summoned toVakil's office where he asked her if she had brought thesubpena. She testified that she told him that she could notfind it and that he then asked if she knew what it said, atwhich point she told him that she has been in contact withpersons from the Board and that they had instructed her notto talk about it.9As set forth in fn 7, counselforthe General Counsel represented thatattempts had been made to contact Mayrand as early as during the investiga-tion,which presumably commenced in late March when the charge wasfiled, but that such attempts were unsuccessful123Vakil testified that during the first week of September,Martinez reported that she had received a piece of paperwhich appeared to be a subpena and that, after conferringwith Ardron who expressed lack of knowledge as to whyMartinez would receive a subpena,VakiltoldMartinez thatshe would have to show it to him if she wanted him to explainto her what it meant. He denied specifically that Martinezhad mentioned to him either the NLRB or the September 12hearing date during this conversation. He further testifiedthat later that same week he had asked her if she had broughtthe subpena to show him and that she then told him that shehad not done so and had been instructed by Mr. Cole not todiscuss the subpena in the office. Vakil testified that at thattime he did not know the identity of Mr. Cole who is, ofcourse, co-counsel for the General Counsel in this matter andthere is no evidence rebutting this assertion. Moreover, Vakildenied advising Martinez at any time that she should nothonor her subpena and further denied at any time advisingher that it would be okay if she did not show up for theproceeding for which she had been subpenaed. He testifiedfurther that she never told him that she had to appear at ahearing on September 12 and stated that he did not knowwhere she was going to be on the first day of the hearing untilhe saw her in the hearing room that morning.IIANALYSISA.Whether Respondent, through Carl Northrope, ViolatedSection 8(a)(1) of the Act By Engaging in Various Acts andConductI credit Garcia,McElwain, Hernandez, and Poffenrothwith respect to their testimonies concerning what they weretold by Northrope. These four individuals impressed me ashumble and sincere persons who displayed no rancor towardRespondent and who made an honest effort to testify accu-rately concerning the events which they had observed and theconversations in which they had participated. They were notperfectly accurate, but then no human being ever is 100 per-cent perfect. Thus, while McElwain did omit from his pretrialaffidavit the mention of the word "Union" when recountinghisMarch 11 conversation with Northrope, I credit his tes-timony that to prepare for testifying in this matter, he re-viewed his affidavit and made special note of omissions suchas this one so that his testimony would be complete. Simi-larly,while Garcia omitted any mention of Northrope's ap-peal to McElwain and her to conduct an election among theemployees during the course of their meeting in Northrope'sroom, I feel that she attempted to testify as completely as shecould and, in any event, her testimony overall 'disclosesclearly that the coffeebreaksessionwasconducted atNorthrope's behest. It is true, as Respondent points out in itsbrief,thatHernandez made at least one comment toNorthrope displaying cynicism on the basis of Respondent'spast performance, but this hardly leads to the conclusion thathe would tailor his testimony adversely toward Respondent.Iwas, in fact, highly impressed by his demeanor. Finally,while Poffenroth may have consumed alcoholic' beverages atthe cocktail party, it was not established that she was drunk,i.e., overcome to the point of losing control of her faculties.Indeed, while Vakil initially asserted that she was drunk, he 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDimmediately corrected himself and said "not sober." The factthat she had the presence of mind to telephone her husbandto report that she did not believe, that she should drivestrongly indicates that she had not lost control of her facultiesand was cognizant of events, was able to perceive whatwas taking place, and was able to formulate soundjudgments-in short, she was perfectly capable of under-standing and remembering what had been said to her.In contrast to these four individuals,Iwas not impressedby Northrope's demeanor and my review of his testimonyonly strengthens my conviction that he should not be cred-ited.While I do not believe, as the General Counselargues,that the evidence supports a finding that Northrop was as-signed as Tarpin's replacement to conduct an antiunion cam-paign, I do believe that he took it upon himself to do so fromthe moment that he set foot in McElwain's automobile at theairport.Thus,he interrogated employees in aneffortto ascer-tainthe source of their dissatisfaction; held out the prospectof instituting an informal training program which would leadto transfers,promotions,and concomitant wage increase;promised to transfer Poffenroth to a job which she haddesired for at least 2 months; warned the employees that theinstitution of changes would be endangered,if not completelyscuttled, by selection of the Union as their bargaining repre-sentative; prevailed upon McElwain and Garcia to take up hiscause with the employees; and attempted to bring about thepostponement of the representation election on the basis ofhis promises. Clearly such conduct is a classic example ofinterference with the rights of employees under the NationalLabor Relations Act.This is not a situation,as Respondent argues, where newmanagement attempts to correct past inefficient and unpro-ductive practices. SeeLorraineUrbauer d/b/a Kimmel'sShop Rite,213 NLRB 440 (1974), for, as is best illustrated byhis conversation with Poffenroth on the morning of the elec-tion,Northrope presented his programs as alternatives torepresentation by the Union. That his training program, theprimary matter proposed to the employees, was in fact notbusiness oriented is demonstrated by Northrope's own admis-sion that it was all but nonexistent even by the time of thehearing-6 months after he had promised its immediate insti-tution.Nor would it be a defense, as Respondent furtherargues, if the employees had initiated these conversationswith Northrope.Erie Strayer Company,213,NLRB 344(1974). To the contrary, it is quite clear that it was Northropewho initiated the entire matter of instituting changes to cor-rect employee dissatisfaction. It can hardly be persuasivelymaintained that employees who had previously been let downafterpromiseshad been made to them by Respondent's offi-cials would suddenly decide to support a superior who hadnewly appeared on the scene, about whom they knew noth-ing, and who had not promised them anything. NeitherGarcia nor McElwain impressed me as being that naive.Therefore, I find that as alleged in the complaint and noticeof hearing,Respondent did violate Section 8(a)(1) byNorthrope's conduct in soliciting grievances from McElwain,Poffenroth, and Hernandez on or about March 11, and fromGarcia on March 18; by promising to transfer Poffenroth toa job which she had desired and by promising Garcia andMcElwain that employees would be given the opportunity toreceive training for other positions in which they would re-ceive higher wages on March 18;by renewing these promisesgo -Garcia and McElwain on the morning of March 19 andat the cocktailparty thatevening,when he said that he hadthe backing of Respondent'sNew York Cityheadquartersafter having again discussed the employees'problems and histraining program;by threatening that he could not institutethe training program or any other changes if the Union wereselected as the bargaining representative during his conversa-tion with Hernandez during the week of March 11 and withPoffenroth on the morning of the election,March 21; byplacing Poffenroth in the position of having to declare herunion preference when he requested that she remove herUnion's button andthereby,inferentially,threatening herwith loss of her promised transfer if she did not do so at thecocktail party on March 19;and by appealing-toMcElwainand Garcia to give his program a chance by attempting topersuade the other employees to seek a postponement of therepresentation election on the evening of March 19 and on themorning of March20, therebyattempting to discourage em-ployees from participating in the scheduled representationelection,soliciting and utilizingMcElwain and Garcia toinfluence other employees to cease supporting the Union, andsolicitingMcElwain and Garcia,to interrogate other em-ployees concerning their union sympathies through themechanism of an election to postpone the representation elec-tion.I further find that this conduct, as contendedby the Peti-tioner in its objections,is destructiveof thelaboratory condi-tions required for conducting representation elections andthat, accordingly, this conduct warrants setting aside therepresentation election conducted on March 21.B.Whether Respondent,through James Ardron, ViolatedSection 8(a)(1) ofthe Act by Threatening Employees withLoss of BenefitsinOrder To Encourage Them To Forgotheir Support of the UnionAt the conclusion of the General Counsel's case, Respond-ent made a motionthatthis allegation of the complaint bedismissed and I reserved ruling. While the only witness totestify in support of this allegation,Michael Sullivan, didtestify on direct examination that if the employees selectedthe Union as their representative they would no longer enjoythe benefits which Sullivan testified that the two men hadbeen discussing. Careful examination of his testimony dis-closes that he did not really attribute this comment to Ar-dron.Moreover,on cross-examination,Sullivan admittedthat he had attributed to Ardron on directexamination onestatement which in fact Ardron had not made and which hadmerely been an assumption on Sullivan's part.Furthermore,when Respondent's counsel took him through the entire con-versation, step by step, Sullivan omitted any mention of athreatened loss of benefits should the Union prevail in theelection.Accordingly,I do not believe that Sullivan's tes-timony establishes that Ardron said that employee benefitswould be lost if the Union won the election and, as there isno evidence of any other unlawful statement in their conver-sation,I shall grant Respondent'smotion and recommendthat this allegation of the complaint be dismissed. - UNITED STATES LINES, INC.C.Whether Respondent,through V#ay Vakil,ViolatedSection8(a)(1) ofthe Act By Engaging in Various Acts andConductTwo witnesses testified to allegedly unlawful statements byValcnl. I simply do not credit either one of them. BeverlyWilson admitted that she had withheld parts of her allegedconversation with Vakil from her pretrial affidavit for reasonswhich she asserted were her own and, similarly, she omittedfrom her direct examination statements by Vakil which werenot inimical to Respondent's position, thereby attempting tocast Vakil in as adverse a light as possible. While testifying,she displayed distaste for Vakil, a supervisor who appears tobe quite unpopular among those whom he supervises. In thesecircumstances, I do not credit her assertions concerning whatshe was told by Vakil.Martinez was almost openly hostile toward Vakil, appar-ently because of his need to discipline her for her tardinessand excessively long breaks. She admitted that she hadspoken with Wilson regarding the union situation at the LongBeach facility and, as found above, Wilson admittedly con-cealed evidence during the Board's investigation. Further-more, in her haste to create a convincing story, Martinezutilizedcross-examination in aneffort to embellish her tes-timony on direct examination and in the process related how,during the period immediately preceding the hearing, she hadspoken to an individual whom the General Counsel had beenunable to contact since the investigation of this matter com-menced in March. Consequently, I feel that her testimonywas motivated by a desire to punish Vakil, because he haddisciplined her for her inadequate job performance.Therefore, I do not credit either of these individuals and,in accordance with Respondent's motion to dismiss allega-tions concerning Vakil made at the end of the General Coun-sel's case, shall recommend that the allegations of paragraph8 of the complaint be dismissed.IIITHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth above, occurring inconnection with the Respondent's operations described insection II, A, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among the sev-eral States, and tend to lead, and have led, to labor disputesburdening and obstruction commerce and the free flow ofcommerce.IV THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I shall recommend that it be ordered to ceaseand desist therefrom and that it take certain affirmative ac-tion set forth in section VI, below designed to effectuate thepolicies of the Act.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.1253.By soliciting grievances from employees in order to en-courage them to forego their support of the Union, by promis-ing benefits to employees in order to encourage them toforego their support of the Union, by threatening employeeswith loss of benefits in order to encourage them to foregotheir support of the Union, by placing employees in the posi-tion of having to declare their union preference, by makingstatements to employees to discourage them from participat-ing in an NLRB election, by solicitingand utilizing em-ployees to influence other employeesagainstthe Union, andby soliciting employees to interrogate their fellow employeesconcerning their union activities, membership, and sympa-thies,Respondent has violated Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5.The objections filed by Petitioner are sustained only tothe extent that they are thesameas the unfair labor practicesfound in section VI, C, above, and, therefore, they warrantsetting aside the election in Case 21-RC-13610.6.Respondent did not violate the Act through any conductof James Ardron and Vijay Vakil and the objections filed byPetitioner in Case 21-RC-13610 are overruled only to theextent that they are the same as the unfair labor practicesattributed to Ardron and Vakil.Upon the foregoing findings of the fact, and conclusions oflaw, and upon the entire record and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER")Respondent, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a) Soliciting grievances from employees in order to en-courage them to forego their support of the Union, promisingbenefits to employees in order to encourage them to foregotheir support of the Union, threatening employees with lossof benefits in order to encourage them to forego their supportof the Union, placing employees in the position of having todeclare their union preference, attempting to discourage em-ployees from participating in National Labor RelationsBoard representation elections, soliciting and utilizing em-ployees to influence other employees against the Union, andsoliciting employees to interrogate their fellow employeesconcerning their union activities, membership, and sympa-thies.(b) In any manner interfering with, restraining, or coercingemployees in the exercise of their rights under Section 7 of theAct.2. Take the following affirmative action which is necessaryio effectuate the purposes of the Act:(a) Post at its Long Beach, California, facility, copies of theattached notice marked "Appendix."" Copies of said no-10 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.1 t In the event the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by OrderContinued 126DECISIONSOF NATIONALLABOR RELATIONS BOARDtice,on forms provided b}'the Regional Directorfor Region21, after being duly signed by Respondent's authorized repre-sentative,shall beposted by Respondent immediately uponreceipt thereof,and-be maintained by it for 60 consecutivedays thereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered,defaced,or covered by any othermaterial.(b) Notify the Regional Director for Region 21, in writing,within 20 days from the date of this Order,what steps Re-spondent-has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it herebyis,dismissed insofar as it alleges unfair labor practices notfound herein.IT IS FURTHER ORDERED that the election held on March 21,1974,among Respondent's office employees be set aside, andthat Case 21-RC-13610 be severed and remanded to theRegional Director for Region 21 for the purpose of conduct-ing a new election at such time as he deems that circum-stances permit the free choice of a bargaining representative.of the National Labor Relations Board" shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify you that:The National Labor Relations Act, as amended,gives allemployees the following rights:To organize themselvesTo form, join,or support unionsTo bargain as a group through a representative theychooseTo acttogether for collective bargaining or othermutual aid or protection-To refrain from any or all such activity except to theextent that the employees'bargaining representativeand employer have a collective-bargaining-agreementwhich imposes a lawful requirement that employeesbecome-union members.In recognition of these rights, we hereby notify our em-ployees that:WE WILL NOTsolicit grievances from you in order toencourage you to forego your support forGeneral TruckDrivers,Chauffeurs &HelpersLocal 692,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of Americam or any other labor organization.WE WILL NOTpromise you benefits in order to discour-age you from supporting the above-named labor organi-zation or any other labor organization.WE WILL NOTthreaten you with loss of benefits in or-der to discourage you from supporting the above-namedlabor organizationor any otherlabor organization.WE WILL NOTplace you in the position of having todeclare your union preferences.WE WILL NOTattempt to discourage, you from par-ticipating in representation elections conducted by theNational LaborRelations Board.WE WILL NOTsolicit and utilize you to influence otheremployees against the above-named labor organizationor any other labor organization.WE WILL NOTSolicit you to interrogate your fellowemployees concerning their union activities,member-ship,and sympathies.WE WILL NOTin any manner interferewith any of yourrightsunderthe NationalLabor RelationsAct set forthabove.UNITEDSTATES LINES,- INC